Sherwood, C. J.,
(dissenting). This is an action of assumpsit to recover the amount due upon a promissory note made by the defendants, and reading as follows:
“$1,000. Ithaca, Mich., July 10, 1883.
“ One year after date, for value received, I promise to pay to the order of R. A. Peet one thousand dollars, at the banking office of Steel, Turck & Oo., Ithaca, Mich., with interest at 8 per cent.
“K. P. Peet.
“D. O. Johnson.”
Indorsed on back:
“R. A. Peet.”
The declaration is upon the common counts, with notice that the note would be given in evidence under the same. Plea was the general issue.
The facts, as narrated in the brief of counsel for plaintiff, with a few exceptions, are substantially correct, and are sufficient for the review asked for in this Court. They are as follows:
“In April, 1882, the plaintiff in error and defendant Kosciusko P. Peet, with one or two others, organized under the laws of this State a co-operative or mutual life insurance company, doing business at Ithaca, Mich., under the name and style of ‘ The Michigan State Mutual Relief Association/
“That Kosciusko P. Peet was its president, R. A. Peet its' treasurer,' and said Theodore S. Barnes its secretary and general manager, having the custody and control of the funds of said company; and that said company ceased *397to do business in October, 1883; that, as its general manager and secretary, the said plaintiff conducted the business of the company, established agencies, collected assessments, and paid out the same, including the expenses of the company, and had the control and management of said company, and all this with the consent and occasional assistance of defendant Kosciusko P. Peet, though said Peet gave but little, if any personal assistance, other than to sign policies and pay the expense of recording the articles of association at Lansing.
“ That not only did plaintiff act as secretary and general manager, but that he also performed the duties of the treasurer of said company, with the knowledge and concurrence of said treasurer and the company; the said treasurer-elect, ft. A. Peet, being unable to act at all times as such, by reason of his residing upon his farm in Lafayette township, some eight miles from Ithaca, and had never acted as treasurer. No question is made but that all the business of the company was faithfully and honestly conducted by the plaintiff in every particular; that nothing appears upon the record to the contrary.
“That some time in July, 1883, the defendants applied to the plaintiff for a loan of $1,000, to use in the building of a livery barn at Ithaca; that said amount was actually paid by the plaintiff to the defendants, and the note in question was executed by the defendants and delivered to the payee, R. A. Peet, and by him indorsed with his signature in blank, and delivered to the plaintiff, who has been the holder of the note ever since.”
There is some evidence in the record tending to show that Mr. Barnes used the company’s money, or some part of it, to make the loan; that he had not sufficient means of his own to make the loan; that he stated at the time that he was going to use the., company’s money. This, however, is all denied by plaintiff, and the evidence on his part tendedlo show that he did have means of his own, and sufficient to make the loan; that he used his own individual funds to make the same; that at all events, if he used any of the company’s money, it was along with his own means, and his own means at least was used in part. The evidence also tended to show, and it was *398undisputed, that the company did not and could not have had $1,000 at the date of the note. The record further shows that said company, soon after the date of the note, ceased to do business, and went out of existence! that in October, 1883, ahother association was organized, with the same officers of the former company, and known as the “Peninsular State Mutual Benefit Association,” and being the same referred to above.
Under the issue as the cause was finally submitted to the jury under the charge of the court, but a single question was left for them to pass upon, which was, whether the insurance company or the plaintiff was the owner of the note when this suit was brought. The jury found for the defendants, and plaintiff appeals.
The first five assignments of error relate to the testimony offered tending to prove the ownership of the note, and we think none of the exceptions are well taken upon this subject. The court charged the jury, in substance, that if the jury found that, at the time of the commencement of the suit, the note in question belonged to the insurance company, plaintiff could not recover. We see no fault in this charge. It was not pretended upon the trial by the plaintiff that he held the note in any other capacity than owner, and as such owner he brought suit to recover the amount due thereon.
The court allowed five assignments of error to the charge, and in omitting to charge, to be filed in addition to those orignally made. They are as follows:
“1. The court erred m instructing the jury that there was but a single question in the case, Iriz: whether the note in question, at the commencement of suit, belonged to the plaintiff or to the insurance company. The court erred in instructing the jury that the only question for them was whether the plaintiff or the insurance company owned the note at the time of the commencement of suit, without also instructing them in relation to the *399rules of law by wbicli suob ownership could be determined by them upon the evidence before them.
“2. The court erred in leaving the jury to pass upon the question of ownership of the note in question, unaided by any legal instructions by which such question could be properly determined.
“ 3. The court erred in instructing the jury that, in passing upon the question of the ownership of the note, the burden of proof was upon the plaintiff.
“ 4. The court erred in submitting to the jury the question of ownership at all, as upon the undisputed evidence the legal title to the note was shown to be in the plaintiff.
“5. The court erred in submitting to the jury the question of ownership at all, as the undisputed evidence showed the legal title of the note did not and could not have belonged to the insurance company at the commencement of suit.”
The case is not changed by filing these additional assignments, and the parties cannot be prejudiced by them.
The two defenses set up under the theory of the defendants were—
1. That the note belonged to the insurance company, and therefore the plaintiff could not recover; and,—
2. That if the suit is well brought in the name of the plaintiff, no recovery can be had because the note has been paid in services, and which were accepted and acquiesced in as payment by the president of the insurance company and its secretary.
The court charged that there was not sufficient evidence of payment, and the case was submitted upon the question of ownership alone. The court held that it required some action to be taken upon the defendant Feet’s account by the board of directors of the insurance company before the account could be regarded as settled and received as payment. In this we think the court was correct; but what is complained of most seriously by the plaintiff is that the court did not give the jury such instructions as to the ownership, and what was necessary *400to establish it, or what they might take into consideration in passing upon the question, as the circumstances of the case required, and such as was essential to protect plaintiff’s rights; that the court told the jury the plaintiff took upon himself the burden of proof in the case, and that he would have to establish his case by a preponderance of the evidence, without stating in what that’ evidence might consist. For instance, nowhere in the charge is anything said as to what were the legal presumptions arising from plaintiff’s legal possession of the note, nor as to what would constitute prima facie evidence of ownership in the plaintiff of the note. We think that as much as this should have been done by the court in aiding the jury in the discharge of their duty under the issue; that so much, at least, was necessary for the court to have said to the jury in giving them the law applicable to the facts in the case as they appeared in the testimony; and its omission cannot be excused from the fact that plaintiff’s counsel did not call special attention of the court to the subject at the time.
Counsel and parties have the right to rely upon the court for the discharge of such elementary duty in charging the jury, without any such special request; and when the court omits to do this, and a party’s rights have been prejudiced by the omission, or it cannot be certainly determined that they have not been so prejudiced, it must be regarded as error; and we think that was precisely this case, and that the verdict must be set aside for that reason, and a new trial granted.